DETAILED ACTION

Response to Arguments
The 35 USC 112(b) rejection has been withdrawn based on applicant’s amendment.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gelenbe et al, U.S. Publication No. 2015/0256417 A1, discloses finding a set of paths between the source node and the destination node; creating link Quality of Service matrices for all links in the set of paths and Quality of Service metrics of the at least one existing user and the user making the request; sending probe traffic over the network; using the probe traffic to obtain a Quality of Service matrix for the links and for the Quality of Service metrics of the at least one existing user and the Quality of Service metric of the user making the request; computing estimated link Quality of Service matrices for the links and for the Quality of Service metrics of the at least one existing user; computing path Quality of Service matrices for the Quality of Service metrics of the at least one existing user and the Quality of Service metric of the user making the request, based on the estimated link Quality of Service matrices, and rejecting or accepting the .

Allowable Subject Matter
Claims 1-2 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein each of the example network states is specified in terms of numbers of flows per flow type and link condition for multiple flow types and multiple link conditions; repeatedly classifying the example traffic matrices as having one or the other quality of experience (QoE) out of two different QoEs based on at least one per-flow QoE metric indicative of an overall per-flow QoE of a type of data flow; repeatedly estimating an experiential capacity of the network, the experiential capacity being indicative of those network states having an acceptable QoE, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest representing a portion of the experienced network states based on the QoE assessments in a graphical space, wherein the experiential capacity is indicative of those network states, out of possible network states of the wireless network having acceptable QoE, each of the possible network states specifying numbers of data flows per flow type and link conditions for multiple flow types and multiple link conditions, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Farley Abad/Primary Examiner, Art Unit 2181